DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eshak (WO 2018/132629 A1).
Regarding claim 1, Eshak discloses manufacturing a casting by establishing desired dimensions (pg. 5, [0020], lines 5-7) of a nominal casting; executing a casting process (pg. 5, [0020], lines 4-5; claim 9, lines 3-4) to produce multiple actual castings with each of the multiple actual castings having respective dimensions that differ from each other and from the desired dimensions of the nominal casting; and engaging one or more tools to adaptively machine (pg. 5, [0020], lines 2-3 and 11-13), without rigidly-programmed toolpaths, each of the multiple actual castings to reduce the respective differences between the actual dimensions of each of the multiple actual castings and the desired dimensions.
Regarding claim 2, Eshak discloses wherein the actual dimensions of each of the multiple castings exceed (pg. 7, [0027], lines 1-6).

Regarding claim 3, Eshak discloses wherein the nominal casting has a size and shape (see Fig. 5, airfoil form 40N) of a turbine airfoil (i.e. airfoil form 40N) and each of the multiple actual castings (i.e. the cast airfoil section 3-D surface 40A; pg. 8, [0028], lines 1-4) has a trailing edge which is at least one of thicker than and offset from a trailing edge of the nominal casting as shown in Fig. 5.
Regarding claim 4, Eshak discloses wherein the nominal casting has a size and shape of a turbine airfoil (i.e. airfoil form 40N) and each of the multiple actual castings (i.e. the cast airfoil section 3-D surface 40A; pg. 8, [0028], lines 1-4) has an irregular trailing edge which is thicker than a trailing edge of the nominal casting as shown in Fig. 5.
Regarding claim 5, Eshak discloses wherein the nominal casting has a size and shape of a turbine airfoil (i.e. airfoil form 40N) and each of the multiple actual castings (i.e. the cast airfoil section 3-D surface 40A; pg. 8, [0028], lines 1-4) has a trailing edge which is at least one of canted and bowed as compared to a trailing edge of the nominal casting as shown in Fig. 5.
Regarding claim 6, Eshak discloses wherein the engaging of the one or more tools (pg. 7, [0027], lines 1-6), without rigidly-programmed toolpaths, comprises: engaging a cutting tool (i.e. tools for grinding or milling) to reduce the actual dimensions of each of the multiple actual castings exceeding the desired dimensions.
Regarding claim 7, Eshak discloses wherein the engaging of the one or more tools (pg. 7, [0027], lines 1-6), without rigidly-programmed toolpaths, comprises: 
Regarding claim 8, Eshak discloses wherein the preparing of the one or more tools comprises: importing net-state models (pg. 8, [0029], lines 12-14) of the nominal casting and creating three- dimensional scans of exemplary workpieces; identifying registration, best-fit point and surface references; creating an index of features to identify; and setting adaptive machining rules (pg.8, [0029], lines 13-16).
Regarding claim 9, Eshak discloses wherein the executing of the adaptive machining comprises: scanning (pg. 8, [0029], lines 2-6) each of the multiple actual castings; creating difference maps (pg. 8, [0029], lines 6-12) between the nominal casting and each of the multiple actual castings in accordance with the registration, best-fit point and surface references; defining subtractive (pg. 8, [0029], lines 13-14) relative to each of the multiple actual castings in accordance with the index of features; and programming the one or more tools (pg. 8, [0029], lines 14-16) to execute the subtractive operations in accordance with the adaptive machining rules.
Regarding claim 10, Eshak discloses wherein the executing is deliberately executed such that the actual dimensions of each of the multiple castings differ from the desired dimensions in a manner that is correctable by the one or more tools (pg. 7, [0027], lines 1-6).
Regarding claim 11, Eshak discloses computer-implemented method of manufacturing a casting by establishing desired dimensions (pg. 5, [0020], lines 5-7) of multiple portions of a nominal turbine airfoil casting; executing a casting process (pg. 5, 
Regarding claim 12, Eshak discloses in Fig. 5 wherein: one of the multiple portions of the nominal turbine airfoil casting (i.e. airfoil form 40N) is a trailing edge thereof and one of the desired dimensions is a thickness thereof, one of the multiple portions of each of the multiple actual turbine airfoil castings (i.e. the cast airfoil section 3-D surface 40A; pg. 8, [0028], lines 1-4) is a trailing edge thereof and one of the actual dimensions is a thickness thereof, and the thickness of the trailing edge of each of the multiple actual turbine airfoil castings is at least one of thicker than and offset from the trailing edge of the nominal turbine airfoil casting.
Regarding claim 13, Eshak discloses in Fig. 5 wherein: one of the multiple portions of the nominal turbine airfoil casting (i.e. airfoil form 40N) is a trailing edge thereof and one of the desired dimensions is a thickness thereof, one of the multiple portions of each of the multiple actual turbine airfoil castings (i.e. the cast airfoil section 3-D surface 40A; pg. 8, [0028], lines 1-4) is an irregular trailing edge thereof and one of 
Regarding claim 14, Eshak discloses in Fig. 5 wherein: one of the multiple portions of the nominal turbine airfoil casting (i.e. airfoil form 40N) is a trailing edge thereof and one of the desired dimensions is at least one of a canting and bowing thereof, one of the multiple portions of each of the multiple actual turbine airfoil castings is a trailing edge thereof and one of the actual dimensions is at least one of a canting and a bowing thereof, and the at least one of the canting and the bowing of the trailing edge of each of the multiple actual turbine airfoil castings (i.e. the cast airfoil section 3-D surface 40A; pg. 8, [0028], lines 1-4) differs from the at least one of the canting and the bowing of the trailing edge of the nominal turbine airfoil casting.
Regarding claim 15, Eshak discloses wherein the engaging of the one or more tools (pg. 7, [0027], lines 1-6), without rigidly-programmed toolpaths, comprises: engaging a cutting tool to reduce the actual dimensions of each of the multiple actual turbine airfoil castings exceeding the desired dimensions.
Regarding claim 16, Eshak discloses wherein the engaging of the one or more tools (pg. 7, [0027], lines 1-6), without rigidly-programmed toolpaths, comprises: preparing the one or more tools for executions of adaptive machining; and executing the adaptive machining in accordance with the preparing.
Regarding claim 17, Eshak discloses wherein the preparing of the one or more tools comprises: importing net-state models (pg. 8, [0029], lines 6-13) of the nominal 
Regarding claim 18, Eshak discloses wherein the executing of the adaptive machining comprises: scanning (pg. 8, [0029], lines 2-6) each of the multiple actual castings; creating difference maps (pg. 8, [0029], lines 6-12) between the nominal casting and each of the multiple actual castings in accordance with the registration, best-fit point and surface references; defining subtractive (pg. 8, [0029], lines 13-14) relative to each of the multiple actual castings in accordance with the index of features; and programming the one or more tools (pg. 8, [0029], lines 14-16) to execute the subtractive operations in accordance with the adaptive machining rules.
Regarding claim 19, Eshak discloses, wherein the executing is deliberately executed such that the actual dimensions of each of the multiple actual turbine airfoil castings differ from the desired dimensions in a manner that is correctable by the one or more tools (pg. 7, [0027], lines 1-6).
Regarding claim 20, Eshak discloses computer-implemented method of manufacturing a casting, by establishing desired dimensions (pg. 5, [0020], lines 5-7) of multiple portions of a nominal turbine airfoil casting; executing casting processes (pg. 5, [0020], lines 4-5; claim 9, lines 3-4) to produce multiple actual turbine airfoil castings, each of the multiple actual turbine airfoil castings having respective actual dimensions at multiple portions thereof that exceed or are less than the desired dimensions of the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 are cited to show casting and machining airfoils/turbine blades.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528.  The examiner can normally be reached on Monday - Friday 8:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        




May 5, 2021